News Release P. O. Box 1980 Winchester, VA22604-8090 FOR IMMEDIATE RELEASE Contact: Glenn Eanes Vice President and Treasurer 540-665-9100 AMERICAN WOODMARK CORPORATION ANNOUNCES THIRD QUARTER RESULTS WINCHESTER, Virginia (February 21, 2012) American Woodmark Corporation (NASDAQ: AMWD) today announced results for the third quarter of its fiscal year 2012, that ended on January 31, 2012. Net sales rose by 8% compared with the third quarter of the prior fiscal year, to $119,976,000.Net sales rose by 16% during the nine-month period ended January 31, 2012 compared with the comparable period of the prior fiscal year, to $379,593,000. The Company experienced sales gains of more than 30% in its new construction business during the third quarter of fiscal year 2012 that more than offset a modest decline in its remodeling business. The Company generated a net loss excluding restructuring costs of ($2,802,000) or ($0.19) per diluted share during the third quarter of fiscal year 2012, compared with a net loss of ($5,828,000) or ($0.41) per diluted share in the third quarter of its prior fiscal year. The Company generated a net loss excluding restructuring costs of ($8,494,000) or ($0.59) per diluted share in the nine-month period ended January 31, 2012, compared with a net loss of ($16,630,000) or ($1.17) per diluted share in the comparable period of the prior fiscal year. The Company announced several initiatives in December 2011 to reduce capacity and costs, including the permanent closure of two manufacturing plants, the decision to place a previously closed manufacturing plant up for sale, and the realignment of its retirement program, including the freezing of its pension plans effective April 30, 2012. The Company is actively working toward completing these initiatives by April 30, 2012. In connection with these initiatives, the Company recorded net-of-tax charges of ($6,312,000), or ($0.44) per diluted share, during the third quarter of fiscal year 2012. Inclusive of these charges, net loss for the third quarter of fiscal year 2012 was ($9,114,000), or ($0.63) per diluted share, and ($14,806,000) or ($1.03) per diluted share for the nine-month period ended January 31, 2012. Gross profit for the third quarter of fiscal year 2012 was 12.2% of net sales, compared with 10.9% in the third quarter of the prior fiscal year. Gross profit was 12.9% of net sales during the first nine months of fiscal year 2012, compared with 11.1% of net sales during the comparable period of the prior fiscal year. The improvement in gross profit margin during the three- and nine-month periods primarily reflected the beneficial impact of increased sales volume on direct labor and manufacturing overhead costs. These beneficial factors were partially offset by the unfavorable impact of higher materials and fuel costs during both periods and by the impact of higher sales promotional costs during the nine-month period. Selling, general and administrative costs improved to 16.6% of net sales in the third quarter of fiscal year 2012, down from 19.3% of net sales in the third quarter of the prior fiscal year. Selling, general and administrative costs improved to 16.6% of net sales in the first nine months of fiscal year 2012, down from 19.3% in the comparable period of the prior fiscal year. The Company’s operating expense ratio was favorably impacted by cost containment efforts and a reduction in display and product launch costs compared with prior year levels. -MORE- AMWD Announces Third Quarter Results Page 2 February 21, 2012 The Company generated free cash flow (defined as cash provided by operating activities net of cash used for investing activities) of positive $2.6 million in the third quarter of fiscal year 2012, compared with negative $1.8 million in the third quarter of its prior fiscal year. For the nine-month period ended January 31, 2012, the Company’s free cash flow was positive $5.8 million, compared with positive $3.4 million in the comparable period of the prior fiscal year. American Woodmark Corporation manufactures and distributes kitchen cabinets and vanities for the remodeling and new home construction markets.Its products are sold on a national basis directly to home centers, major builders and through a network of independent distributors.The Company presently operates eleven manufacturing facilities and nine service centers across the country. Safe harbor statement under the Private Securities Litigation Reform Act of 1995:All forward-looking statements made by the Company involve material risks and uncertainties and are subject to change based on factors that may be beyond the Company's control.Accordingly, the Company's future performance and financial results may differ materially from those expressed or implied in any such forward-looking statements.Such factors include, but are not limited to, those described in the Company's filings with the Securities and Exchange Commission and the Annual Report to Shareholders.The Company does not undertake to publicly update or revise its forward looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. -MORE- AMWD Announces Third Quarter Results Page 3 February 21, 2012 AMERICAN WOODMARK CORPORATION Unaudited Financial Highlights (in thousands, except share data) Operating Results Three Months Ended Nine Months Ended January 31 January 31 Net Sales $ Cost of Sales & Distribution Gross Profit Sales & Marketing Expense G&A Expense Restructuring Charges 16 55 Operating Loss ) Interest & Other (Income) Expense ) Income Tax Benefit ) Net Loss $ ) $ ) $ ) $ ) Earnings Per Share: Weighted Average Shares Outstanding - Diluted Loss Per Diluted Share $ ) $ ) $ ) $ ) Condensed Consolidated Balance Sheet January 31 April 30 Cash & Cash Equivalents $ $ Customer Receivables Inventories Other Current Assets Total Current Assets Property, Plant & Equipment Restricted Cash Other Assets Total Assets $ $ Current Portion - Long-Term Debt $ $ Accounts Payable & Accrued Expenses Total Current Liabilities Long-Term Debt Other Liabilities Total Liabilities Stockholders' Equity Total Liabilities & Stockholders' Equity $ $ -MORE- AMWD Announces Third Quarter Results Page 4 February 21, 2012 Condensed Consolidated Statements of Cash Flows Nine Months Ended January 31 Net Cash Provided by Operating Activities $ $ Net Cash Used by Investing Activities ) ) Free Cash Flow Net Cash Used by Financing Activities ) ) Net Increase/(Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ -END-
